DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 09/15/2021 is acknowledged. Claims 21-22 are newly submitted claims and claims 1-22 remain pending and are the claims addressed below. 

Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to a non-elected invention without traverse.  Accordingly, claims 18-20 have been cancelled.

Allowable Subject Matter
Claims 1-17 and 21-22 are allowed.
The following is an examiner’s statement of reasons for allowance: NISTOR et al. (US 2019/0016044) and DIETRICH et al. (US 2010/0314794) constitute the closest prior art of record.
NISTOR and DIETRICH were used to read on the claimed computer-implemented hybrid additive manufacturing method in independent claim 1 and independent claim 9 in the 06/17/2021 Office action (see pages 4-6). Applicant’s arguments regarding NISTOR and DIETRICH failing to disclose a printed feature having a predistortion of the sheet in a region which, when deformed on a mold, will deform to substantially conform with structural characteristics of the majority of the sheet (see pages 1-2 of the arguments/remarks filed 09/15/2021) were found to be persuasive. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILEIGH K. DARNELL whose telephone number is (469)295-9287. The examiner can normally be reached M-F, 9am-5pm, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S. Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/BAILEIGH KATE DARNELL/Examiner, Art Unit 1743                                                                                                                                                                                                        

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743